Case 3:20-cv-00263-CWR-LRA Document 1-2 Filed 04/15/20 Page 1 of 6
+ Case: 45C11:19-cv-00249-a Document#:1 Filed: 10/28/2019 Page 1of6
IN THE CIRCUIT COURT OF LE COUNTY, MISSISSIPPI

CHERYL MORRIS FE i Ik. ane RD PLAINTIFF

v. OCT28 2013 CAUSE nOK DI WOLIAIR

eye K
WALMART, INC. ania EAD _ DEFENDANT
AND JOHN DOES 1-10 8

COMPLAINT
Jury Trial Demanded

COMES NOW, Plaintiff, Cheryl Morris, by and through counsel, and files this, her
Complaint against Defendants, Walmart, Inc. (“Walmart”) and John Does 1-10, and in
support thereof, would show the following:

1.
Plaintiff is an adult resident citizen of the State of Mississippi.
2.

Walmart, is a foreign corporation doing business in Mississippi. It may be served with
process by service on its registered agent, CT Corporation System, 645 Lakeland East Drive,
Suite 101, Flowood, MS 39232.

3.

At all times material and relevant, Walmart was the owner and operator of the

Walmart Supercenter in Ridgeland, Mississippi.
4,
Defendants John Does 1-10 are other persons, firms, corporations, or entities whose

negligence and/or additional wrongful conduct proximately caused injuries and damages to
Case 3:20-cv-00263-CWR-LRA Document 1-2 Filed 04/15/20 Page 2 of 6
= Case: 45C11:19-cv-00249-a Document#:1 ~~ Filed: 10/28/2019 Page 2 of 6

Plaintiff, all whose true and correct names and addresses are unknown to the Plaintiff at this

time.

On or about August 8, 2019, Plaintiff entered the Walmart Supercenter in Ridgeland,
Mississippi for the purpose of conferring an economic benefit on Walmart. While in said
store, Plaintiff slipped and fell, sustaining serious personal injuries.

6.

Walmart failed to warn Plaintiff of the wet floor and/or dangerous condition.
7.

Walmart owed Plaintiff a duty to keep the premises in a reasonably safe condition.
8.

Walmart breached its duty to Plaintiff as the wet floor constituted a dangerous

condition and Walmart failed to warn Plaintiff of said dangerous condition.
9.
Walmart had actual and/or constructive knowledge of the dangerous condition.
10.
Walmart’s negligence and breach of duty to Plaintiff proximately caused Plaintiff to
sustain serious personal injuries.
11.

Walmart was further negligent in the hiring, retention, training, and supervision of

Page -2-
Case 3:20-cv-00263-CWR-LRA Document 1-2 Filed 04/15/20 Page 3 of 6
“* — Case: 45Cl11:19-cv-00249-a Document#:1 ~~ Filed: 10/28/2019 Page 3 of 6

their employees. Said negligent hiring, retention, training, and supervision proximately
caused injury to Plaintiff.
12.

Walmart’s agents and employees, including those responsible for the safe maintenance
of the premises, were negligent in failing to keep the premises reasonably safe and in failing
to warn Plaintiff of the dangerous condition. Therefore, Walmart is further vicariously liable
via the doctrine of respondeat superior for the negligence of their agents and employees.

13.

As a proximate cause of the negligent acts of both Walmart and its agents and
employees, Plaintiff sustained damages, including but not limited to: pain and suffering,
emotional distress, personal injuries, past medical expenses, and future medical expenses.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands a trial by jury and
seeks judgment of, from, and against Defendants in an amount that would adequately
compensate her for her injuries and damages, pre-judgement and post-judgement interest, all
costs in this matter, and for any other relief provided by law.

RESPECTFULLY SUBMITTED, this the Ci day of October, 2019.

CHERYL MORRIS

ay & OF

Attorney for Plaintiff

 

Page -3-
Case 3:20-cv-00263-CWR-LRA Document 1-2 Filed 04/15/20 Page 4 of 6
* Case: 45C11:19-cv-00249-a Document#:1 Filed: 10/28/2019 Page 4of6

WILLIAM E. BALLARD, ESQ
MSB NO. 103332

Ballard Law, PLLC

108 S. President St.

Jackson, MS 39201

Telephone: (769) 572-5111
Facsimile: (601) 813-0845
Email: will@:ballardlaw.ms

Page -4-
Case 3:20-cv-00263-CWR-LRA
Case: 45CI1:19-cv-00249-a Dot

 

William E. Ballard, Esq.

Andrew S. Somenino, Esq BALLARD LAW, PLLC

E andrew@BallardLaw.ms ATTORNEYS AT LAW

October 24, 2019

Ms. Anita E. Wray

Madison County Circuit Clerk
P.O. Box 1626

Canton, MS 39046

RE: Morris v. Walmart, Inc. et al.

Dear Ms. Wray:
I have enclosed the following:

1) Civil Cover Sheet

2) Original and One Copy of the Complaint
3) Summons

4) $161.00 Check for the Filing Fee

-2 Filed 04/15/20 Page 5 of 6

Filed: 10/28/2019 Page 5of6

108 S. President Street
Jackson, MS 39201

T 769-572-5111

F 601-813-0845

(7 20\0- OL4A-TR-

I would appreciate you filing the Complaint and issuing the Summons. Please return a-copy
of the filed Complaint and the issued Summons to me in the enclosed self-addressed stamped

envelope.

Thank you for your kind attention to this matter.

Sincerely,

Bate

William E. Ballard

RECEIVE?

By

OCT 2 $/ 2019

 

www.BallardLaw.ms

 
Case 3:20-cv-00263-CWR-LRA Document 1-2 Filed 04/15/20 Page 6 of 6

Case: 45C11:19-cv-00249-a Document#:1 Filed: 10/28/2019 Page 6of6
FEE BILL, CIVIL CASES, CIRCUIT COURT

State of Mississippi
Madison County

Case # CI-2019-0249 Acct # Paid By CHECK 1754 Rct# 86009
CV CLERK'S FEE 85.00
CV LAW LIBRARY 2.50
CV COURT REPORTER TAX 10.00
CV COURT EDUCATION 2.00
CV COURT ADMINISTRATOR 2.00
CV CIVIL LEGAL ASSISTANCE FUND 5.00
CV COMPREHENSIVE ELECTRONIC CT 10.00
CV JURY TAX 3.00
CV CONSTITUENTS FE -50
CV RECORDS MANAGEMENT PROGRAM 1.00
CV-JUDICIAL SYS OPERATION FUND 40.00

Total $ 161.00

Payment received from BALLARD LAW FIRM

Transaction 86424 Received 10/29/2019 at 10:45 Drawer 1 I.D. DENDY

Current Balance Due $0.00 Receipt Amount $ 161.00

By D.C. ANITA WRAY, Circuit Clerk

 

Case # CI-2019-0249 = Acct # Paid By CHECK 1754 Rct# 86009
